OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 February 2022 has been entered.

Examiner’s Note
The Examiner notes that all references hereinafter to Applicant’s specification are to published application US 2017/0260360. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 17 December 2021 has been considered.

Response to Amendment
The Amendment filed 04 February 2022 has been entered. Claims 1, 4, and 12 have been amended; new claims 18-21 have been added. As such, claims 1-4 and 6-21 remain pending; claims 3 and 13-16 have been previously withdrawn; and claims 1, 2, 4, 6-12 and 17-21 are under consideration and have been examined on the merits.
The amendments to the claims have overcome (i) the objection to claim 12, and (ii) the rejection of claim 12 under 35 U.S.C. 112(d), both previously set forth in the Final Office Action dated 14 September 2021 (hereinafter “Final Office Action”). The aforesaid objection and 112(d) rejection have been withdrawn. 
The amendments to the claims have also overcome each and every 35 U.S.C. 103 rejection previously set forth in the Final Office Action. The 103 rejections have been withdrawn.
However, it is noted that new grounds of rejection are set forth herein, both necessitated by the amendments to the claims, as well as in view of newly cited prior art. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 4, 6-12, and 17-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation “wherein the epoxidized vegetable oil does not improve the impact strength of the article” renders the claim indefinite for multiple reasons.
First, the term “improve” is ambiguous such that it is unclear what constitutes an improvement in the impact strength. In other words, an improvement in impact strength may be a decrease thereof (e.g., for a particular end-use), and thus the claim may be construed such that the oil (which does not improve the impact strength) increases (or does not alter) the impact strength. Conversely, an improvement in impact strength may be an increase thereof, and thus the claim may be construed such that the oil decreases (or does not alter) the impact strength. Simply put, the ambiguity of the term “improve” renders the indefinite such that it is unclear whether the epoxidized vegetable oil does not increase, or does not decrease, the impact strength of the article. 
Upon review of Applicant’s specification [0042, 0043, 0128-0134, 0170, 0171, 0181, 0186-0190, 0198; Table 6], it is the Examiner’s position that an “improvement” in the impact strength is meant to be an increase thereof. Applicant is respectfully directed to the guidelines set forth in MPEP 2111, in particular 2111.01(I) and (II), which state that it is (generally) improper to import limitations from the specification into the claim – “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.”
However, in view of the totality of the foregoing; since the improvement can only be construed in the aforesaid two manners; and in order to facilitate compact and expedient prosecution, the “improvement” referenced in claim 1 is interpreted for examination on the merits as being an increase in impact strength, i.e., as if the limitation recited “wherein the epoxidized vegetable oil does not increase the impact strength of the article”.
In order to overcome the first issue, it is strongly suggested to amend claim 1 based on the aforesaid interpretation, of which finds support in at least the citations provided above.
Second, the claimed “impact strength” further renders the limitation indefinite, as the impact strength is not limited in terms of how it is measured (e.g., specific/standardized procedure, test specimen configuration, notch type, etc.), nor the ambient/particular conditions (e.g., temperature, pressure, relative humidity) under which the measurement is conducted, of which directly affect the impact strength. Therefore, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the scope of the claim. In the absence of the aforesaid, it further becomes unclear what would constitute an improvement in the impact strength and whether or not the epoxidized vegetable oil does or does not improve said strength. 
For examination on the merits, the Examiner is interpreting the impact strength as being measured by any method and under any conditions. In order to overcome the issue, it is respectfully suggested to amend the claim to include the ISO standard at [0189] in the specification, i.e., EN ISO 179-1/1eA. 
Claims 2, 4, 6-12, and 17-21 are rejected for being dependent upon indefinite claim 1. 
Appropriate action is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 18 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 18, it is first noted that the specification does not explicitly define “impact modifier” [0006, 0008, 0010, 0014, 0016, 0043, 0198] beyond being capable of modifying the impact strength. As such, the broadest reasonable interpretation of the term (see MPEP 2111; 2111.01(I), (II)) is a compound or otherwise composition which can modify, i.e., alter (thus, increase or decrease) the impact strength of the article. 
The specification indicates that the epoxidized vegetable oil is directly related to the snap-ability, impact strength, and/or transparency of the article [0035, 0036, 0043]; and provides an explicit example where the inclusion of epoxidized soybean oil reduces (i.e., modifies) the impact strength of a monolayer polylactic acid (PLA) sheet when included in an amount of 0.5 wt.% (remainder being 99.5 wt.% PLA) [“Example 3”, 0186-0190; Table 6].
As such, the claimed and disclosed epoxidized vegetable oil is, or functions as, an impact modifier (i.e., a compound which alters the impact strength of the article), regardless of whether it is explicitly described as such in the claim. 
Therefore, it can be said that claim 18 is effectively attempting to exclude compounds which alter the impact strength of the article (either increase or decrease), of which include epoxidized vegetable oil, as evidenced by Applicant’s specification, thereby failing to include all of the limitations of claim 1 (i.e., the presence of the oil, an impact modifier) (and/or failing to further limit the subject matter thereof).
In order to overcome the issue, it is respectfully suggested to amend the claim to specify that the article does not include impact modifiers which increase the impact strength of the article, as is supported by the aforecited portions of the disclosure – specifically comparative example 3.2 which utilizes a core-shell “additive” Biostrength® 150 which increases the impact strength of the article (monolayer sheet). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-12, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Beal et al. (US 2015/0147507; “Beal”) (newly cited) in view of Weismann et al. (US 8,604,123; “Weismann”) (newly cited); and optionally, Donnelly (US 2013/0303653; “Donnelly”) (newly cited).
Regarding claim 1, Beal discloses a packaging article including a layer (A) of non-foamed PLA, which may include 0 to 10 wt.% additives; and a layer (B) of foamed PLA, which may also include 0 to 10 wt.% additives [Abstract; 0001, 0002, 0005, 0008, 0009, 0011, 0013, 0014, 0016-0018, 0041-0050, 0052]. Layer (B) of foamed PLA includes from 0.1 to 5 wt.% of expanded microspheres [0008, 0034, 0035, 0040], disclosed as the foaming agent for the layer. 
The packaging article can be in the form of a sheet, or a container or “multipack” of containers (e.g., yogurt cups) which is thermoformed from the sheet, and which exhibits a precut line between each of the cups [0017, 0053, 0057, 0059, 0065, 0086]. 
Beal does not require the presence of any other additives or materials in either of layer (A) and layer (B) relative to those set forth above, of which reads on the material “consisting of” as claimed. 
In view of the foregoing, upon consideration of layer (A) and layer (B) as an entire material (i.e., in accordance with claim 1 for weight purposes), through simple calculation and normalization (utilizing a basis of 100 mass parts total of all the components in each layer, respectively, i.e., a total of 200 mass parts for the entire material), said material consists of: 0.05 to 2.5 wt.% expanded microspheres (though only present in layer (B)); 0 to 10 wt.% additives; and 87.5 to 99.95 wt.% PLA.
The amount of PLA (87.5 to 99.95 wt.%) in the material is within the claimed range of 38.00 to 99.95 wt.% PLA. The amount of expanded microspheres (foaming agent; 0.05 to 2.5 wt.%) is within the claimed range of 0 to 60.00 wt.% additives selected from the group consisting of foaming agents, colorants, and mixtures thereof.
Beal is silent regarding the material (specifically the disclosed additives thereof) including epoxidized vegetable oil (including both layers containg the epoxidized vegetable oil).
However, as set forth above, each of layer (A) and layer (B) may include 0 to 10 wt.% additives; the entire material (taken as a whole per the calculation above) may include 0 to 10 wt.% additives; wherein Beal does not restrict the additives [0013, 0014, 0041-0052].
Weismann teaches that 0 to 20 wt.% of epoxidized soybean oil (ESO), acting as a plasticizer, may be added to biodegradable polymer compositions which are majority by weight PLA and suitably thermoformed into food containers, in order to increase the flexibility of the final product formed from said composition, and in order to increase the melt strength of the biodegradable composition (i.e., which is extruded and/or otherwise formed into a final product) [Abstract; col. 1, 35-44, 53-56; col. 2, 5-14, 61-68; col. 3, 1-3, 41-53; col. 4, 1-9, 34-41; col. 5, 22-32; col. 7, 51-55; col. 8, 58-63; col. 10, 8-10, 51-66; col. 12, 40-43; col. 13, 1-3].
Donnelly teaches that it is well-known in the art that plasticizers such as ESO are often used to reduce the tensile modulus of PLA for food packaging applications [0002, 0003] (see MPEP 2123(I), (II)).
Beal and Weismann are in the related field of biodegradable food packaging articles, specifically containers, thermoformed from PLA-based compositions which include additives for altering the mechanical properties thereof. Donnelly is related to both Beal and Weismann in the same manner. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included epoxidized soybean oil, taught by Weismann, as an additive in the PLA-based material of Beal (including in both layers (A) and layer (B)), in order to increase the flexibility of the food container(s) formed therefrom; and/or in order to increase the melt strength of the (PLA) material (i.e., increasing processability/extrudability). 
Per the aforesaid modification, given that the additive amount limits disclosed by Beal are within those of Weismann for the ESO, both layer (A) and layer (B) would have included up to 10 wt.% ESO, and thus the entire material (per the normalization/calculation set forth above, thereby inclusive of both layers (A) and (B); in accordance with claim 1) would have included up to 10 wt.% ESO. The amount of ESO (0 to 10 wt.%) in the material of Beal encompasses the claimed range of 0.05 to 2.90 wt.%, thereby rendering the claimed range prima facie obvious (see MPEP 2144.05(I)). 
With respect to the limitation in claim 1 of the epoxidized vegetable oil not “improving”, i.e., increasing the impact strength of the article (see 112(b) rejection set forth above): the article of Beal, as modified above, is substantially identical to the claimed article in terms of consisting of PLA, epoxidized vegetable oil (specifically ESO, see claims 4 and 21), and the foaming agent additive; in terms of the weight amount ranges of the aforesaid components; and in terms of the non-foamed (A) and foamed (B) layers, both of which include the ESO. Given the aforesaid substantially identical composition of modified Beal; and given the interpretation of the aforesaid claim limitation set forth above in the rejection of claim 1 under 35 U.S.C. 112(b), there is a reasonable expectation that the material/article of modified Beal would have inherently exhibited an impact strength which was the same as, or lower than, the material/article not including the ESO, absent factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I), (II)). 
The article of Beal, as modified above, reads on all of the limitations of claim 1.
Regarding claim 2, the rejection of claim 1 above reads on all of the limitations of claim 2. Repeated herein for convenience, the material of Beal, as modified, consists of 0.05 to 2.5 wt.% expanded microspheres (though only present in layer (B); foaming agent); 0 to 10 wt.% ESO; and 87.5 to 99.95 wt.% PLA. The amount of microspheres is within the claimed range of 0 to 10.00 wt.% of the further additives. The amount ranges of ESO and PLA, respectively, encompass and thereby render prima facie obvious the corresponding claimed ranges (0.15 to 2.00 wt.% epoxidized vegetable oil; 88.00 to 99.85 wt.% PLA) (see MPEP 2144.05(I)).
Regarding claims 4 and 21, the rejection of claim 1 above reads on the limitations of claims 4 and 21 – the additive is ESO.
Regarding claims 6-9, the rejection of claim 1 above, and in view of [Figs. 2, 3; 0009, 0016,  0017, 0053, 0057, 0086], reads on all of the limitations of claims 6-9. The article is a sheet which is thermoformed into a container which exhibits a hollow body and an opening for being filled with a product (e.g., yogurt), as well as a flange and the aforesaid precut line(s) for “snapping” individual containers away from the multipack.
Regarding claim 10, Beal discloses that the body of the container(s) can be provided with a sticker or banderole on the wall thereof [0053]. 
Regarding claim 11, as set forth above in the rejections of claims 1 and 9, the container is a cup which is in individual or multipack form.
Regarding claim 12, the rejection of claim 1 above reads on the limitations of claim 12. Specifically, the material of Beal, as modified, consists of 0.05 to 2.5 wt.% expanded microspheres (though only present in layer (B); foaming agent); 0 to 10 wt.% ESO; and 87.5 to 99.95 wt.% PLA. The amount of microspheres is within the claimed range of 0 to 30.00 wt.% of the further additives. The amount range of ESO encompasses and thereby renders prima facie obvious the corresponding claimed range (0.2 to 1.00 wt.% epoxidized vegetable oil; see MPEP 2144.05(I)). The amount of PLA overlaps and is substantially within the claimed range of 69.00 to 99.8 wt.%, thereby rendering prima facie obvious the claimed range (see MPEP 2144.05(I)).
Regarding claim 18, as set forth above in the rejection of claim 1, and in view of the rejection of claim 12 under 35 U.S.C. 112(d) above, Beal does not explicitly require that the PLA-based material include any impact modifiers (e.g., those which increase the impact strength of the material/article), of which reads on the limitation of claim 18. 
Regarding claim 19, as set forth above in the rejection of claim 1, foamed layer (B) includes expanded microspheres (foaming agent).
Regarding claim 20, Beal does not explicitly disclose that the article is transparent. However, given (i) that the claim does not set forth a degree of transparency such that any degree of transparency reads thereon, and (ii) that the article of Beal, as modified above in the rejection of claim 1, is substantially identical to the claimed article (see paragraph 44 above regarding explanation of identicalities; not repeated herein for the sake of brevity), there is a reasonable expectation that the article (per the modifications above) would have been at least some degree of transparent, absent factually supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I), (II)). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Beal in view of Weismann (and optionally Donnelly) as applied to claims 1 and 7 above, further in view of Georgelos et al. (US 2011/0226789; “Georgelos”) (prev. cited).
Regarding claim 17, Beal, as modified by Weismann, discloses the article above in the rejection of claims 1 and 7 under 35 U.S.C. 103, i.e., a thermoformed container, such as a thermoformed multipack of containers.
Additionally, Beal explicitly teaches that in thermoforming the container(s), stretching occurs in the body of the container [0017, 0057, 0059].
Beal, as modified, is silent regarding a particular stretch ratio, such as at least 2.5 as claimed.
Georgelos discloses a biopolymer article in the form of a multipack cup (4-pack, 6-pack) or an individual cup [0010, 0015, 0016, 0046-0050; Figs. 1-10], formed by, inter alia, thermoforming [0046]. The multipack cups are formed together and cut and scored, or punched, so as to form break-away cups, of which are well known in the art, to enable easy separation of the cups [0047, 0048]. The multipack cups are formed from a composition including PLA and an impact modifier [0010, 0012, 0056, 0062]. 
Georgelos teaches that the cups have a depth to width ratio of 10:1 to 1:4 [0015, 0047, 0065]. As such, Georgelos reasonably teaches that the aforesaid depth to width ratio is suitable for thermoforming precut multipack cups from PLA compositions, and/or that the aforesaid depth to width ratio is suitable/known for thermoformed 4-pack multipack cups.
Beal and Georgelos are in the related field of food packaging, specifically multipack containers thermoformed from PLA-based compositions.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized the stretch ratio of 10:1 to 1:4, taught by Georgelos, in thermoforming the multipack cups of Beal, as the aforesaid stretch ratio would have been recognized/known within the art as a suitable ratio for thermoforming multipack cups made from PLA compositions (see MPEP 2144.04(IV)(A), (IV)(B), and 2144.07).
The article of Beal, as modified above in the rejection of claim 1 and per the aforesaid modification, would have exhibited a stretch ratio (utilized to thermoform the multipack cups) of from 10:1 to 1:4, of which overlaps with, and therefore renders prima facie obvious, the claimed stretch ratio of at least 2.5 (see MPEP 2144.05(I)), thereby reading on the limitation of claim 17.



Response to Arguments
Applicant’s arguments, see Remarks filed 04 February 2022, pp. 6-9, with respect to the (copending) rejections of the claims under 35 U.S.C. 103 previously set forth in the Final Office Action, have been fully considered and are found persuasive in conjunction with the amendments to claim 1. 
Therefore, as stated above in the Response to Amendments section, each and every of the 103 rejections previously set forth in the Final Office Action have been withdrawn. 
However, it is noted that new grounds of rejection are set forth herein.

Pertinent Prior Art
The following constitutes prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. The art is made of record in order to facilitate compact and expedient prosecution of the instant application. 
US 2016/0319098 to Beal et al. – [Abstract; Figs. 1, 2A, 2C; 0001, 0002, 0008-0012, 0015, 0016, 0049, 0050, 0080, 0081]
US 2005/0137332 to Hale et al. – [Abstract; 0009-0013, 0030, 0039-0042, 0079, 0081, 0082, 0085, 0095, 0106, 0112 (Table A)]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571)270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782